ORDER
This case came before a hearing panel of this court pursuant to an order to show cause why an appeal from an order of the Family Court modifying support payments should not be dismissed. The case was assigned for oral argument to November 17, 1981. After consideration of the arguments of counsel, we are of the opinion that the findings of fact of the Family Court justice were not clearly wrong and that cause has not been shown. Therefore, the appeal is hereby dismissed.
BEVILACQUA, C.J., and SHEA, J., did not participate.